DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Cross Reference to Related Applications
2.	This application is a continuation of International Application No. PCT/US2019/046204, 
filed on 08/12/2019, which claims the benefit of U.S. Provisional Application No. 62/717,027, filed on 08/10/2019, which are incorporated by reference in their entirety.

    Claims status
3.	This office action is a response to an application filed on 02/10/2021 in which claims 1-20 are pending for examination.

        Drawings
4.	The Examiner contends that the drawings submitted on 02/10/2021 are acceptable for examination proceedings.

   Information Disclosure Statement
5.	The Examiner has considered the reference(s) listed on the Information Disclosure Statements submitted on 02/10/2021 and 07/20/2021.


		Statement of Substance of Interview 
6.	Examiner initiated the interview regarding a compact prosecution and discussed allowable subject matter related to claims 2-3, 8-10, 12-13 and 17-19. Applicant’s representative agreed to amend claims 1 and 11 to include the limitations of claims 2-3, 8-10, 12-13 and 17-19, respectively, which has been canceled without prejudice or disclaimer in order to more clearly comply with the written description requirement and to more particularly point out and distinctly claim the subject matter regarded as the invention. Therefore, claims 1, 4-7, 11 and 14-16  are be allowable with the examiner’s amendment.

   Examiner’s Amendment
7. 	An examiner's amendment to the record appears below. Should the changes and/oradditions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR1.312. To ensure consideration of such an amendment, it MUST be submitted no later than thepayment of the issue fee. Examiner's Amendments to claims 1-3, 8-13 and 17-19 were authorized by Applicant's representative Sachin Kandhari during the examiner-initiated interview conducted on 06/21/2022.
8. The application has been amended as follows:
1.(Currently Amended) A method comprising: 
receiving, by a base station distributed unit (BS-DU) of a base station, from a base station central unit (BS-CU) of the base station, at least one configuration message comprising bearer configuration parameters of at least one bearer for a wireless device, wherein the at least one bearer is configured between the wireless device and the BS-CU through the BS-DU; 
communicating, by the BS-DU with the wireless device and the BS-CU, packets via the at least one bearer, wherein a first header of a first adaptation layer packet of the packets comprises a route identifier indicating a route; 
determining, by the BS-DU, a failure of a link between the BS-DU and the BS-CU; and 
transmitting, by the BS-DU to the wireless device, backhaul link information indicating the failure of the link, wherein a second header of a second adaptation layer packet comprises the backhaul link information indicating the failure of the link. 

2. (Cancelled)
3. (Cancelled)
8. (Cancelled)
9. (Cancelled)
10. (Cancelled)

11.(Currently Amended) A method comprising: 
receiving, by a wireless device from a base station distributed unit (BS-DU) of a base station, at least one configuration message comprising bearer configuration parameters of at least one bearer for a wireless device, wherein the at least one bearer is configured between the wireless device and a base station central unit (BS-CU) of the base station, through the BS-DU; 
communicating, by the wireless device with the BS-DU and the BS-CU, packets via the at least one bearer, wherein a first header of a first adaptation layer packet of the packets comprises a route identifier indicating a route; and
receiving, by the wireless device from the BS-DU, backhaul link information indicating a failure of a link between the BS-DU and the BS-CU, wherein a second header of a second adaptation layer packet comprises the backhaul link information indicating the failure of the link between the BS-DU and the BS-CU.

12. (Cancelled)
13. (Cancelled)
17. (Cancelled)
18. (Cancelled)
19. (Cancelled)

   Allowable Subject Matter
9.	Claims 1, 4-7, 11, 14-16 and 20 (renumbered as claim 1-10) are allowed. The following is an Examiner's statement of reasons for allowance: all the claims are considered allowable since no prior art reference alone or combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:
“transmitting, by the BS-DU to the wireless device, backhaul link information indicating the failure of the link, wherein a second header of a second adaptation layer packet comprises the backhaul link information indicating the failure of the link (or) receiving, by the wireless device from the BS-DU, backhaul link information indicating a failure of a link between the BS-DU and the BS-CU, wherein a second header of a second adaptation layer packet comprises the backhaul link information indicating the failure of the link between the BS-DU and the BS-CU” in combination with other claim limitations as specified in claims 1, 11 and 20.
The closest prior arts found, are as follows:
Note that the prior art, Dinan et al. (US 8,254,943 B1) discloses: various aspects of systems, methods, and computer program product embodiments disclosed for backhaul transport recovery creating a backhaul recovery response from the base station backhaul recovery response, and transmitting the backhaul recovery response to the serving base station.
Note that the prior art, Wu et al. (US 2021/0315040 A1) discloses: various aspects of systems, methods, and computer program product embodiments disclosed for a radio link failure in a wireless communication system selecting, at a communication device, a candidate node for backhaul link re-establishment in response to a failure in a backhaul link; and transmitting, at the communication device, a re-establishment request to the candidate node.
Note that the prior art, HONG et al. (US 2020/0022054 A1) discloses: various aspects of systems, methods, and computer program product embodiments disclosed for a fast link recovery and link status reporting in a wireless communication system performing a random access procedure towards the cell operated by the gNB, and reporting information on the radio link problem to the cell.
Note that the prior art, LEE et al. (US 2021/0058838 A1) discloses: various aspects of systems, methods, and computer program product embodiments disclosed for a conditional cell change in a wireless communication system receiving information on one target cell among the multiple target cells from the serving node, and performing a mobility towards the one target cell based on a mobility command for the one target cell.
Note that the prior art, SHI et al. (US 2020/0252853 A1) discloses: various aspects of systems, methods, and computer program product embodiments disclosed for an information transmission, to resolve a problem in the prior art that a requirement for a future network cannot be met because only network access of a single-hop RN is supported.
In accordance with the Examiner’s best judgement, the best prior arts found during prosecution with respect to claims 1, 4-7, 11, 14-16 and 20 (renumbered as claim 1-10) fail to, either singularly or in combination, to anticipate or render the claim features obvious, particularly the combination of features of the independent claims. 
Any comments considered necessary by applicant must be submitted no later than thepayment of the issue fee and, to avoid processing delays, should preferably accompany the issuefee. Such submissions should be clearly labeled "Comments on Statement of Reasons forAllowance." 

Citations of Pertinent Prior Art 
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
• FUJISHIORO et al. (US 2021/0219368 A1) entitled: "Relay Apparatus" 
• FUJISHIORO et al. (US 2021/0160735 A1) entitled: "Relay Apparatus" 
• HUANG et al. (US 2021/0126991 A1) entitled: "Method and Device for Sending and Receiving Data Packet, and Data Packet Transmission System"
• ZHU et al. (US 2021/0007011 A1) entitled: "Information Transmission Method and Apparatus"
• ZHU et al. (US 2020/0374956 A1) entitled: "Communication Method and Apparatus"
• Liu et al. (US 2020/0280879 A1) entitled: "Signal Transmission Method and Apparatus"
• Wu (US 6,920,125 B1) entitled: "IP Adaptation Layer on Backhaul Connection of Cellular Network"

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITHU KO whose telephone number is 571-272-8647.  The examiner can normally be reached on Mon-Friday 8:30am-5:00pmEST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SITHU KO/            Primary Examiner, Art Unit 2414